 



Exhibit 10.1
FIRST MODIFICATION TO
LOAN AND SECURITY AGREEMENT

         
DATE:
      May 24, 2007
 
       
PARTIES:
  Borrower:   PROLINK HOLDINGS CORP., a Delaware corporation and PROLINK
SOLUTIONS, LLC, a Delaware limited liability company
 
       
 
  Borrower   410 S. Benson Lane
 
  Address:   Chandler, Arizona 85244
 
       
 
  Lender:   COMERICA BANK
 
       
 
  Lender   One North Central, Suite 1000, 10th Floor
 
  Address:   Phoenix, Arizona 85004

RECITALS:
          A. Lender has extended to Borrower credit (collectively, the “Loan”)
in the form of a revolving line of credit in the maximum principal amount of
$3,000,000.00, evidenced by that certain Revolving Promissory Note, dated
October 23, 2006 (the “Revolving Note”) and in the form of a term loan in the
principal amount of $2,500,000.00, evidenced by that certain Term Promissory
Note, dated October 23, 2006 (the “Term Note”), made pursuant to and secured by
that certain Loan and Security Agreement, dated October 23, 2006 (the “Loan
Agreement”). The Loan Agreement and any other agreements, documents, and
instruments securing the Credit are referred to individually and collectively as
the “Security Documents”. The Loan Agreement, the Revolving Note, the Term Note,
the Security Documents, and all other agreements, documents, and instruments
evidencing, securing, or otherwise relating to the Loan are sometimes referred
to individually and collectively as the “Loan Documents”. Capitalized terms not
otherwise defined herein shall have the same meaning as defined in the Loan
Agreement.
          B. Borrower has requested that Lender modify the Loan Documents to,
inter alia, allow for an overadvance under the Revolving Loan against foreign
receivables which are not otherwise Eligible Foreign Receivables. Lender is
willing to so modify the Loan Documents, subject to the terms and conditions
herein.
AGREEMENT:
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Borrower and Lender agree as follows:
1. ACCURACY OF RECITALS.
Borrower acknowledges the accuracy of the Recitals.

 



--------------------------------------------------------------------------------



 



2. MODIFICATION OF LOAN DOCUMENTS.
     2.1 Effective the date of this Agreement, the Loan Documents are modified
as follows:
          2.1.1 The interest rate referenced in the Revolving Note is hereby
amended to a per annum rate which is two percent (2.0%) per annum in excess of
the Base Rate (as such term is defined in the Revolving Note).
          2.1.2 The interest rate referenced in the Term Note is hereby amended
to a per annum rate which is two percent (2.0%) per annum in excess of the Base
Rate (as such term is defined in the Term Note).
          2.1.3 In addition to the regularly scheduled principal payments
required to be made pursuant to the terms of the Term Note, Borrower shall be
obligated to make the following additional principal payments on the Term Note
on or before the dates referenced below:
     1) One Hundred Fifty Thousand and No/100 Dollars ($150,000.00) on or before
June 8, 2007; and
     2) One Hundred Fifty Thousand and No/100 Dollars ($150,000.00) on or before
June 18, 2007.
          2.1.4 Section 1.6 of the Loan Agreement is hereby amended from the
date hereof through June 30, 2007 as follows:
     1.6 “Borrowing Base” shall mean the sum of (a) the lesser of (i) seventy
percent (70%) of the net amount of Eligible Accounts after deducting therefrom
all payments, adjustments and credits applicable thereto or (ii) One Million and
No/100 Dollars ($1,000,000.00) and (b) the lesser of (i) the sum of ninety
percent (90%) of the net amount of Eligible Foreign Accounts after deducting
therefrom all payments, adjustments and credits applicable thereto and ninety
percent of (90%) of Ineligible Foreign Accounts up to a maximum of Five Hundred
Thousand and No/100 Dollars ($500,000.00) or (ii) Nine Hundred Thousand and
No/100 Dollars ($900,000.00). For purposes of the this Section 1.6, “Ineligible
Foreign Accounts” shall mean Elumina, F.A., accounts which otherwise meet the
criteria for being an Eligible Account but which are not insured a minimum of
95% by an Ex-Im Bank Multi-Buyer Export Credit Insurance Policy issued by the
Export-Import Bank of the United States (or issued by such other insurer
acceptable to the Bank in its sole and absolute discretion).
     On July 1, 2007, the above referenced definition shall be of no further
force and effect and the definition of “Borrowing Base” in Section 1.6 of the
Loan Agreement shall revert back to the original definition as provided in
Section 1.6 of the Loan Agreement. Borrower shall be

-2-



--------------------------------------------------------------------------------



 



required to immediately make any remarginging payment required pursuant to
Section 2.2 of the Loan Agreement as a result of such modification to the
definition of Borrowing Base.
          2.1.5 Section 2.3 of the Loan Agreement is hereby deleted in its
entirety.
          2.1.6 In addition to any other fees due and payable under the Loan
Documents, Borrower shall be assessed a late fee of Five Thousand and No/100
Dollars ($5,000.00), any time Borrower does not deliver the Borrowing Base
Certificate by 5:00 p.m. Arizona time on Friday of each week for the prior week
ended pursuant to Section 6.14(e) of the Loan Agreement. Such fee shall be due
and payable on demand by Lender and the provisions of this Section 2.1.6 shall
remain in effect until Borrower receives written notice from Lender that Lender
shall no longer desires to charge such late fee.
     2.2 Each reference in the Loan Documents to any of the Loan Documents shall
be a reference to such document as modified herein.
3. RATIFICATION OF LOAN DOCUMENTS AND COLLATERAL.
The Loan Documents are ratified and affirmed by Borrower and shall remain in
full force and effect as modified herein. Any property or rights to or interests
in property granted as security in the Loan Documents shall remain as security
for the Loan and the obligations of Borrower in the Loan Documents.
4. BORROWER REPRESENTATIONS AND WARRANTIES.
Borrower represents and warrants to Lender:
     4.1 No Event of Default under any of the Loan Documents as modified herein
has occurred and is continuing.
     4.2 There has been no material adverse change in the financial condition of
Borrower or any other person whose financial statement has been delivered to
Lender in connection with the Loan from the most recent financial statement
received by Lender.
     4.3 Each and all representations and warranties of Borrower in the Loan
Documents are accurate on the date hereof.
     4.4 Borrower has no claims, counterclaims, defenses, or set-offs with
respect to the Loan or the Loan Documents as modified herein.
     4.5 The Loan Documents as modified herein are the legal, valid, and binding
obligation of Borrower, enforceable against Borrower in accordance with their
terms.
     4.6 Each Borrower is organized and in good standing in the State of
Delaware and is qualified to do business in the State of Arizona and has the
requisite power and authority to execute and deliver this Agreement and to
perform the Loan Documents as modified herein. Borrower’s principal place of
business is in the State of Arizona at 410 S. Benson Lane, Chandler, Arizona
85244. The execution and delivery of this Agreement and the performance of the
Loan Documents as modified herein have been duly authorized by all requisite
action by or

-3-



--------------------------------------------------------------------------------



 



on behalf of Borrower. This Agreement has been duly executed and delivered on
behalf of Borrower.
5. BORROWER COVENANTS.
Borrower covenants with Lender:
     5.1 Borrower shall execute, deliver, and provide to Lender such additional
agreements, documents, and instruments as reasonably required by Lender to
effectuate the intent of this Agreement.
     5.2 Borrower fully, finally, and forever releases and discharges Lender and
its successors, assigns, directors, officers, employees, agents, and
representatives from any and all actions, causes of action, claims, debts,
demands, liabilities, obligations, and suits, of whatever kind or nature, in law
or equity, that Borrower has, whether known or unknown, (i) in respect of the
Loan, the Loan Documents, or the actions or omissions of Lender in respect of
the Loan or the Loan Documents, and (ii) arising from events occurring prior to
the date of this Agreement.
     5.3 Contemporaneously with the execution and delivery of this Agreement,
Borrower has paid to Lender:
          5.3.1 All accrued and unpaid interest under the Note and all amounts,
other than interest and principal, due and payable by Borrower under the Loan
Documents as of the date hereof.
          5.3.2 All of the internal and external costs and expenses incurred by
Lender in connection with this Agreement (including, without limitation, outside
attorneys’ fees).
6. EXECUTION AND DELIVERY OF AGREEMENT BY LENDER.
Lender shall not be bound by this Agreement until each of the following shall
have occurred: (i) Lender has executed and delivered this Agreement,
(ii) Borrower shall have executed all instruments, documents and financing
statements as required by Lender to effectuate the terms and conditions of this
Agreement, and (iii) Borrower has performed all of the obligations of Borrower
under this Agreement to be performed contemporaneously with the execution and
delivery of this Agreement.
7. ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR WAIVER.
The Loan Documents as modified herein contain the entire understanding and
agreement of Borrower and Lender in respect of the Loan and supersede all prior
representations, warranties, agreements, arrangements, and understandings. No
provision of the Loan Documents as modified herein may be changed, discharged,
supplemented, terminated, or waived except in a writing signed by Lender and
Borrower.
8. BINDING EFFECT.
The Loan Documents as modified herein shall be binding upon, and inure to the
benefit of, Borrower and Lender and their respective successors and assigns.

-4-



--------------------------------------------------------------------------------



 



9. CHOICE OF LAW.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Arizona, without giving effect to conflicts of law principles.
10. COUNTERPART EXECUTION.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same document. Signature pages may be detached from the counterparts and
attached to a single copy of this Agreement to physically form one document.
DATED as of the date first above stated.

              PROLINK HOLDINGS CORP., a Delaware corporation
 
       
 
  By:   /s/ Michael Browne
 
       
 
  Name:   Michael Browne
 
  Title:   Chief Financial Officer
 
            PROLINK SOLUTIONS, LLC, a Delaware limited liability
company
 
       
 
  By:   /s/ Michael Browne
 
       
 
  Name:   Michael Browne
 
  Title:   Chief Financial Officer
 
            COMERICA BANK
 
       
 
  By:   /s/ Matthew E. James
 
       
 
  Name:   Matthew E. James
 
       
 
  Title:   Corporate Banking Officer
 
       

-5-